16 So. 3d 841 (2009)
Derek GINLOCK, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2515.
District Court of Appeal of Florida, Fifth District.
May 12, 2009.
Rehearing Denied June 19, 2009.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Perkins v. State, 682 So. 2d 1083 (Fla.1996); Munoz v. State, 937 So. 2d 686 (Fla. 2d DCA 2006).
GRIFFIN, LAWSON and EVANDER, JJ., concur.